IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-40948
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL WAYNE SAWYER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:97-CR-263-3


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Michael Wayne Sawyer pleaded guilty to conspiracy to possess with intent
to distribute more than 1,000 kilograms of marijuana in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A) and 846.         He appeals the 30-month prison sentence
imposed following his third revocation of supervised release, arguing that the
sentence is procedurally unreasonable because the district court failed to provide
adequate reasons to explain its choice of sentence.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-40948

      As Sawyer failed to articulate his specific procedural objection at
sentencing, this court reviews for plain error.               See United States v.
Hernandez-Martinez, 485 F.3d 270, 272-73 (5th Cir. 2007). To demonstrate plain
error, Sawyer must show a forfeited error that is clear or obvious and affects his
substantial rights. See id. If these conditions are met, this court may exercise
its discretion to correct the error if it “seriously affects the fairness, integrity, or
public reputation of judicial proceedings.” Id.
      There is nothing in the record to indicate that Sawyer’s sentence would
have been different if the court had provided more explanation for its choice of
sentence. See United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir.
2009), petition for cert. filed (June 24, 2009) (No. 08-11099). Sawyer has thus
failed to demonstrate error affecting his substantial rights. See id.
      Accordingly, we AFFIRM the district court’s judgment.




                                           2